  Case 19-15865      Doc 24    Filed 08/02/19 Entered 08/05/19 09:14:35             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      19-15865
SUSANNA CORDERO,                            )
                                            )               Chapter: 7
                                            )
                                                            Honorable Pamela S. Hollis
                                            )
                                            )               Joliet
               Debtor(s)                    )

                           ORDER TO CONVERT CASE TO CHAPTER 13

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED.

  1) This motion is GRANTED.

  2) Debtor's Chapter 7 Case is converted to a Chapter 13 Case.




                                                         Enter:


                                                                  Honorable Pamela S. Hollis
Dated: August 02, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David M. Siegel, ARDC #6207611
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
